Title: From James Madison to Daniel Eccleston, 18 July 1810
From: Madison, James
To: Eccleston, Daniel


Sir
Virginia July 18. 1810.
I have duly recd. the Medallion of General Washington accompanying your favor of Jany. 1; and return my thanks for it. The high veneration in which his Memory is held in his own Country, renders such tokens of respect to it, in others, at once grateful in themselves, and just titles to esteem in those, who looking beyond a national horizon, can do justice to the worthies & benefactors of Mankind, wherever seen, or however distant. Accept my friendly respects
James Madison
